Exhibit 10.1(m)
Confidential





MYLAN N.V.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
[ _________ ] (the “Participant”) has been granted, effective as of the grant
date [ _________ ], an award of restricted stock units (the “Award”) payable in
ordinary shares of (the “Shares”) of Mylan N.V. (the “Company”) pursuant to the
Company’s 2003 Long-Term Incentive Plan, as amended to date (the “Plan”).  The
Award is subject to the terms and conditions set forth below and in the Plan,
which is a part of this Notice.


1.  Number of Restricted Stock Units (RSUs):  [ _________ ], where 1 RSU is
equal to the right to receive [ __ ] Share[s].


2.  Vesting:  Restrictions on the RSUs lapse (and shares will be released to the
Participant) in accordance with the vesting schedule, subject to the terms of
the Plan and this Notice.


3.  Forfeiture:   Subject to Sections 7.03 and 7.04 of the Plan, if the
Participant’s employment with the Company or any of its subsidiaries terminates
for any reason, all RSUs shall be forfeited and returned to the Company, and all
rights of the Participant with respect to such RSUs shall terminate. 


4.  Change in Control:  Notwithstanding anything to the contrary in the Plan, in
the event of a Change in Control (as defined in the Plan), any unvested Awards
granted pursuant to this Agreement shall vest as follows:


a)  With respect to each unvested Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Participant’s employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Optionee for Good Reason,
such Award shall become fully vested and exercisable as of such termination of
employment.  Cause and Good Reason shall have the meanings assigned to such
terms in the Mylan Inc. Severance Plan (or any successor plan), unless the
Participant is entitled to severance benefits under a Transition and Succession
Agreement or an Employment Agreement, in which case the definitions in such
agreement, if any, shall apply.


b)  For purposes of this Section 4, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 4 and except that the Award instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.


c)  With respect to each unvested Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Award shall become fully vested and exercisable.


d)  Notwithstanding any other provision of the Plan, in the event of a Change in
Control, the Committee may, in its discretion, except as would otherwise result
in adverse tax consequences under Code Section 409A, provide that each Award
shall, immediately upon the occurrence of a Change in Control, be cancelled in
exchange for a payment in cash or securities



--------------------------------------------------------------------------------



in an amount equal to (i) the excess of the consideration paid per Share in the
Change in Control over the purchase price (if any) per Share subject to the
Award multiplied by (ii) the number of Shares then outstanding under the Award.


e)  Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change in Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.


5. Employee Data Privacy:  The Optionee hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.  The Optionee also:

          a)  understands that the Company Group holds certain personal
information about him or her, including, but not limited to, the Optionee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Option
Shares of stock or directorships held in the Company, details of all Restricted
Stock Units or any other entitlement to Option Shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”);

          b)  understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Optionee’s country;

          c)  that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting your local human resources
representative;

          d)  authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Optionee may elect to deposit any Option Shares
acquired;

          e)  understands that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan;


         










 



--------------------------------------------------------------------------------



f)  understands that the Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative; and
g)  understands that refusing or withdrawing consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, the Optionee may contact his
or her local human resources representative.


6.  Limitation Of Liability Of The Committee And Board Of Directors:  The
Participant agrees that the liability of the officers and the Board of Directors
of the Corporation to the Participant under this Agreement shall be limited to
those actions or failure to take actions which constitute self-dealing, willful
misconduct or recklessness. 


7.  Dutch Payment Obligation:  Upon the issuance of Shares, the Participant
shall be obligated under Dutch law to pay to the Company the nominal value of
EUR 0.01 per Share (the “Dutch Payment Obligation”).  The Company hereby grants
the Participant the right to receive an equivalent payment from the Company and
shall set-off the Dutch Payment Obligation against the right to such payment
(resulting in a net payment of zero (0)).  The Participant’s right to a payment
from the Company cannot be used for any purpose other than as described above
and cannot be assigned, transferred, pledged or sold.


8.  Governing Law:  This Notice shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.









